


EXHIBIT 10.2


SECOND AMENDMENT TO
EMPLOYMENT AGREEMENT


THIS SECOND AMENDMENT (this "Amendment"), dated as of February 25, 2016, 2016,
to the Employment Agreement, dated as of November 12, 2007 and as amended March
19, 2014 (the "Agreement"), by and between Perma-Pipe, Inc., a Delaware
corporation ("Perma-Pipe" or the "Employer"), MFRI, Inc., a Delaware corporation
("MFRI" or the "Parent Company"), and Fati Elgendy (the "Employee") is made by
and between the Employer, MFRI and the Employee.
WHEREAS, in furtherance of the strategic needs of the Company and MFRI, the
Employer and the Employee desire to amend the Agreement as set forth below.
NOW THEREFORE, in consideration of the mutual promises and covenants contained
in this Amendment, the Agreement is hereby amended as follows:
1.Employment Term. Section 1 is hereby amended by adding the bolded, italicized
language and deleting the bolded, italicized and stricken language so that it
reads as follows:
"As agreed between Employer and Employee, and at the express request of
Employee, the Employer agrees to employ the Employee and the Employee agrees to
serve in the employ of the Employer from the date of this Agreement through
January 31, 2017 (the "Initial Term"), in the position and with the
responsibilities and duties set forth in Section 2 and on the other terms and
conditions set forth in this Agreement. After the expiration of the Initial Term
the Agreement will renew automatically for subsequent one year terms unless
written notice is given by either party at least six (6) months in advance of
the expiration of the Initial Term or any subsequent term. (The Initial Term as
so extended is referred to herein as the "Term".)"
2.Termination of Employment. The first paragraph of Section 6 is hereby amended
by adding the bolded, italicized language and deleting the bolded, italicized
and stricken language so that it reads as follows:
"For purposes of this Agreement, "Termination Date" means the last day of the
Employee’s employment with the Employer and "Expiration Date" means the last day
of the Initial Term (i.e., January 31, 2017) or any extended term of this
Agreement."
3.Compensation. The parties hereto hereby agree that:


(a)    Base Compensation. Effective as of February 1, 2016, Employee’s Base
Salary shall increase from the rate of $250,000 per fiscal year to the rate of
$300,000 per fiscal year; and


(b)    RSU Award. Employee is hereby granted an award (the "Award") of
Restricted Stock Units ("RSUs") of the Parent Company under the terms of the
MFRI 2013 Omnibus Stock Incentive Plan, an amended ("Plan"), in order to further
drive the enterprise value of the Parent Company following divestiture of its
filter business. The number of RSUs shall be determined on the earlier of (i)
January 31, 2017 or (ii) the date of an earlier Change in Control (as defined in
the Plan) (the "Settlement Date"), based upon the average of the closing prices
for the Parent Company’s common stock (the "Common Stock") on each trading day
in January, 2017, in the case of a January 31, 2017 Settlement Date, or, in the
case of a Settlement Date occurring due to a Change in Control, the closing
price of the Common Stock on the date of such Change in Control (in either case,
the "Average Stock Price"), and in either case determined in accordance with the
following Table with a payout threshold




--------------------------------------------------------------------------------




at a $10 Average Stock Price and a cap at an $18 Average Stock Price with the
number of RSUs to be interpolated between Average Stock Price value:


Average Stock Price    # Shares Awarded
$10            10,000
$12            20,000
$14            25,000
$16            30,000
$18+            35,000


Notwithstanding the foregoing, in the event that prior to the Settlement Date,
the Parent Company receives a "Firm Offer" (as defined below) that is not
accepted by the Board of Directors of the Parent Company (the "Board") and the
purchase price which would have been paid under such Firm Offer equates to a
price per share of Common Stock that exceeds the Average Stock Price, such per
share price of the Firm Offer shall be the Average Stock Price used in
determining the shares of Common Stock to be awarded pursuant to the Table
above, subject to the $18 Average Stock Price cap.


For purposes of this Award, the term "Firm Offer" shall mean (i) the
commencement of a tender offer for Common Stock by the filing with the U.S.
Securities and Exchange Commission of a Schedule TO which, if consummated in
accordance with its terms, would qualify as a Change in Control or (ii) a bona
fide, binding offer to acquire or merge with the Parent Company in a transaction
which would constitute a Change in Control; provided, however, that such offer
must (A) be from a buyer reasonably believed by the Board to have the financial
capability to consummate the transaction, (B) have no material contingencies
other than completion of due diligence, including, without limitation, a
financing contingency, and (C) contain a specific price (as opposed to a range
of potential values or prices). The price, for purposes of any Firm Offer shall
mean the actual value of the consideration to be received by the holders of
Common Stock; provided, however, that the Board shall be entitled to discount
any contingent, delayed, or non-cash consideration in the reasonable discretion
of the Board using the same criteria it uses in evaluating the offer as a
fiduciary matter.


The Award shall vest, and Employee shall be entitled to the number of shares of
Common Stock calculated in accordance with this Section 3(a), on the Settlement
Date, and such shares shall be issued by the Company within thirty days of the
Settlement Date; provided, however, that (i) this Award shall immediately expire
without vesting and without issuance of any shares of Common Stock or other
payment, upon any termination of the Employee’s employment prior to January 31,
2017 due to Employee voluntarily terminating employment for any reason or
Employer terminating Employee’s employment for Due Cause, absent the occurrence
of a Change in Control or the rejection of a Firm Offer prior to any such
termination of Employee’s employment and (ii) any issuance of shares of Common
Stock pursuant to this Award may, in the Parent Company’s discretion and in
accordance with the terms of the Agreement and the Plan, be reduced by number of
shares having a value equal to the Parent Company’s withholding tax obligations
related to the Award. If, as of January 31, 2017, there has not been a Change in
Control, but the Parent Company has either signed a definitive agreement
relating to a Change in Control or is in active negotiations to execute a
definitive agreement relating to a Change in Control, in either case at a price
which would equate to a higher Average Stock Price than calculated as of the
January 31, 2017 Settlement Date (calculated in the same manner as a Firm Offer
price as set forth above)(in each case, a "Pending Transaction") then (i) the
Award shall vest as of January 31, 2017 in accordance with terms hereof, and
(ii) if such Pending Transaction is consummated by April 30, 2017, the Parent
Company shall issue to Employee an additional number of shares of Common Stock
such that Employee will receive in the aggregate under the Award that number of
Common Shares to which Employee would have been entitled if the Pending
Transaction had closed prior to January 31, 2017.




--------------------------------------------------------------------------------




In the event the Common Stock is no longer traded on the NASDAQ stock market on
a date a closing price is required under this Section 3(a), the closing price on
such date shall be deemed to be the Fair Market Value (as defined in the Plan).
In the event a Change in Control results in the merger of the Parent Company
with and into another entity or other action with results in Common Stock no
longer being outstanding prior to the issuance of Common Stock under the Award,
Parent Company shall equitably adjust this award so that Employee will receive
the same consideration or value Employee would have received if this award had
vested and the shares of Common Stock had been issued immediately prior to such
Change of Control. This Award shall otherwise remain subject to the terms,
conditions and limitations of the Plan.
4.Other Termination by the Employer. The first paragraph of Section 6.4 is
hereby amended by deleting the bolded, italicized and stricken language so that
it reads as follows:
"The Employer may terminate the Employee’s employment at any time for whatever
reason it deems appropriate. Any such termination shall constitute notice under
Section 1 that the Term shall not be renewed. In the event that the Employer
terminates the Employee’s employment other than pursuant to Sections 6.1, 6.2 or
6.3. The Employee shall be entitled to the following amounts:"
5.Certain Covenants. The first paragraph of Section 12 is hereby amended by
adding the bolded, italicized language so that it reads as follows:
"During the period of Employee’s employment and continuing until the later of
(i) one year following the Term or, in the event no Common Stock is awarded to
Employee pursuant to the Award set forth in Section 3(b) because the applicable
Average Stock Price is less than $10.00, the expiration of the Term, or (ii) the
Salary Continuation Period (the "Restricted Period"), Employee shall not,
without the written consent of the Employer, individually or as a proprietor,
partner, joint venture, stockholder, director, officer, trustee, principal
agent, servant, or in any capacity whatsoever for any person, firm, partnership,
limited liability company or corporation, directly or indirectly:"
6.Non-Disparagement. A new Section 13A is hereby added to the Agreement as
follows:
13A.    Non-Disparagement. During the period of Employee’s employment until the
expiration of the Restricted Period, (i) Employee will not make, publish or
communicate to any third party any defamatory or disparaging remarks, comments
or statements concerning Employer or any parent or subsidiary of Employer (each
an "Employer Group Company"), or any officer or director of an Employer Group
Company and (ii) no Employer Group Company or any officer or director of an
Employer Group Company shall make, publish or communicate to any third party any
defamatory or disparaging remarks, comments or statements concerning Employee.
7.On-Going Obligations. Sections 13 and 13A shall be considered further on-going
obligations for purposes of Sections 6.2, 6.3 and 6.6.
8.Confirmation of the Agreement. Except as expressly set forth herein, the
Agreement, including, but not limited to, all provisions relating to term and
termination, shall remain in full force and effect.
9.Counterparts. This Amendment may be executed in one or more counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument.


[Signature page follows]




--------------------------------------------------------------------------------




This Second Amendment to Employment Agreement has been executed by the
undersigned as of the date first written above.


EMPLOYER:
PERMA-PIPE, INC., a Delaware corporation


By: /s/ Bradley Mautner
 
EMPLOYEE:
By: /s/ Fati Elgendy
Name: Bradley Mautner
 
Fati Elgendy
Its: Chairman
 
 
 
 
 
MFRI, INC., a Delaware corporation


By: /s/ Bradley Mautner
 
 
Name: Bradley Mautner
 
 
Its: CEO
 
 
 
 
 





